 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT

 9                      CENTRAL DISTRICT OF CALIFORNIA

10

11   RUDOLPH HOSKINS,                   Case No. CV 18-3053 GW (SS)

12                  Petitioner,

13        v.                                      JUDGMENT

14   DEBBIE ASUNCION, Warden,

15                  Respondent.

16

17        Pursuant to the Court’s Order Accepting Findings, Conclusions

18   and Recommendations of United States Magistrate Judge,

19

20        IT IS HEREBY ADJUDGED that the above-captioned action is

21   dismissed with prejudice.

22

23   DATED: November 19, 2018

24                                       GEORGE H. WU
                                         UNITED STATES DISTRICT JUDGE
25

26

27

28
